ICJ_076_ELSI_GBR_ITA_1989-07-20_JUD_01_ME_02_FR.txt. 94

OPINION DISSIDENTE DE M. SCHWEBEL
[Traduction]

L’arrét de la Chambre me parait judicieux sous deux aspects primor-
diaux qui ont d’importantes conséquences pour la vitalité et le développe-
ment du droit international dans les domaines auxquels il se rapporte.

En premier lieu, l’arrêt applique une règle de raison lorsqu'il indique
l’extension de ce qui est requis en matière d’épuisement des voies de re-
cours internes. I] dit, non pas qu’il faut avoir épuisé tous les recours in-
ternes, mais que lorsqu’en substance les recours internes ont été épuisés
cela suffit pour répondre aux exigences de la règle, même s’il se peut qu’en
l’espèce telle ou telle voie de recours n’a pas en fait été utilisée. Depuis
longtemps, bien entendu, l’un des aspects essentiels de la règle est qu’on
ne peut exiger l’épuisement des recours internes lorsqu'il n’existe pas de
recours effectif à épuiser. On pourrait dire que la Chambre n’a fait que
réaffirmer cet aspect établi de la règle. Elle l’a réaffirmé en effet, mais de
telle sorte que l’arrêt contribue à élucider la règle des recours internes en
indiquant que, lorsque les éléments d’une affaire ont été nettement exa-
minés au fond par les tribunaux d’un Etat, la règle n’exige pas que ces
éléments aient aussi fait l’objet d’un débat judiciaire comportant la pré-
sentation de tout argument juridique pertinent sur lequel telle ou telle ju-
ridiction interne aurait été habilitée à statuer, aussi faible qu’ait pu être en
pratique la possibilité d’aboutir à un résultat différent. Les Etats-Unis
d'Amérique ont soutenu que leur demande était recevable puisque «tous
les recours internes raisonnables » avaient été épuisés; pour l’essentiel, la
Chambre a partagé ce point de vue, et à juste titre. Elle a ainsi ramené à de
sages limites certaines interprétations antérieures de l’extension de la
règle de l’épuisement des recours internes.

En second lieu, dans une large mesure, l’arrêt interprète le traité d’ami-
tié, de commerce et de navigation entre les Etats-Unis et l’Italie d’une
façon qui le soutient au lieu de le restreindre en tant qu’instrument pour la
protection des droits des ressortissants, sociétés et associations des Etats-
Unis en Italie et des droits des ressortissants, sociétés et associations de
l'Italie aux Etats-Unis. Des arguments ont été présentés avec insistance
qui, s’ils avaient été retenus, auraient privé le traité d’une bonne partie
de sa valeur. En particulier, on a soutenu que le traité était, pour l’essen-
tiel, sans rapport avec les réclamations des Etats-Unis en l’espèce, parce
que les mesures prises par l’Italie (notamment la réquisition de l’usine
de ELSI et de son équipement) affectaient directement non pas des
ressortissants ou des sociétés des Etats-Unis, mais une société italienne,
VELSI, dont les actions se trouvaient appartenir à des sociétés amé-
ricaines dont les droits en tant qu’actionnaires étaient, dans une large
mesure, hors du champ de la protection assurée par le traité. La Chambre

83
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 95

n’a pas retenu cet argument. Elle n’a pas accepté non plus la thèse selon
laquelle le droit de constituer, contrôler et gérer une société se limitait à la
création de l’entreprise et à l'élection de ses administrateurs et qu’il ne
s’appliquait pas à sa gestion courante; la Chambre n’a pas considéré non
plus que la réquisition de l’usine de cette entreprise et de son équipement
était sans effet sur le droit de la contrôler et de la gérer. Elle n’a pas non
plus jugé nécessaire de se prononcer sur la thèse suivant laquelle les
termes du traité devaient être interprétés restrictivement, de façon à
englober une expropriation et non un taking, préférant dire que «cette
question ... [ne] doit [pas] être résolue en l’espèce ». Cette interprétation,
comme la plupart des autres interprétations restrictives du traité, a été
laissée de côté par la Chambre.

En outre, l’arrêt de la Chambre ne porte pas atteinte au principe «de la
protection et de la sécurité les plus constantes pour [les] personnes et [les]
biens », qui est énoncé dans le traité, non plus qu’aux dispositions qui pré-
voient «le paiement rapide d’une indemnité réelle et équitable » pour les
étrangers privés de leurs biens. Le sens donné aux termes «indemnité
réelle et équitable » par les Etats-Unis n’a pas été contesté. Les Etats-Unis
ont soutenu que, lorsqu'un Etat prive un ressortissant étranger de droits
sur les biens d’une entreprise commerciale, «l’indemnisation devrait être
fondée sur la valeur totale de l’entreprise». Les Etats-Unis ont souligné
que, normalement, pour déterminer la valeur d’une entreprise, on tient
compte de ses gains potentiels mais, en l’occurrence, ils n’ont pas pré-
senté de demande concernant des bénéfices futurs, puisque l’ELSI ne fai-
sait pas de bénéfices. Etant donné que la réquisition remonte à 1968 et que
les Etats-Unis soutiennent qu’elle a empêché la liquidation régulière de la
société, ils ont proposé que, pour mesurer la valeur de l’ELSI, on prenne
sa valeur comptable à ce moment-là, sans omettre de souligner qu’en gé-
néral les Etats-Unis ne considèrent pas la valeur comptable comme une
juste mesure de la valeur d’une entreprise en activité et qu’en fait la valeur
comptable est largement écartée parce qu’elle ne donne pas une mesure
suffisante de la valeur d’une entreprise. Ces principes n’ont pas été
contestés, mais l'Italie a soutenu non seulement que l’ELSI n’avait été
privée d’aucun des droits que lui accordait le traité et qu’en toute hypo-
thèse, étant donné sa situation, sa valeur réelle était très inférieure à sa
valeur comptable.

En somme, les dispositions pertinentes du traité ont été dans une large
mesure interprétées de manière à leur donner effet plutôt qu’à les priver
d’effet. Il n’a pas été fait droit aux revendications des Etats-Unis dans
cette affaire, mais ce n’est pas parce que la Chambre s’est prononcée
contre les Etats-Unis en ce qui concerne le droit découlant du traité; elle
s’est prononcée contre les Etats-Unis à l'égard de la signification pratique
et juridique qu’il faut attribuer aux faits de la cause.

Je ne partage pas entièrement l’opinion de la Chambre, en particulier
sur deux points importants. La Chambre a raison, à mon sens, d'indiquer
que de prime abord la réquisition de l’usine de l’ ELSI semble avoir privé
Raytheon et Machlett du droit que leur conférait l’article III du traité de

84
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 96

«contrôler et gérer » l’ ELSI, mais je ne suis pas d’accord avec la conclu-
sion de la Chambre selon laquelle l’article III n’aurait néanmoins pas été
violé, pour la raison qu’au moment de la réquisition les droits de contrôle
et de gestion de Raytheon et Machlett n’existaient plus, soit parce que la
possibilité matérielle, pour l’ELSI, de procéder à l’époque à la liquidation
régulière des actifs de la société n’a pas été suffisamment établie, soit
parce qu’à ce stade l’ELSI était insolvable et aurait dû par conséquent
demander à être mise en faillite. Je ne partage pas non plus l'opinion de la
Chambre lorsqu'elle conclut que la réquisition n’était pas un acte arbi-
traire qui violait la disposition de l’article premier de l’accord complétant
le traité aux termes de laquelle les ressortissants et les sociétés des parties
contractantes «ne seront pas soumis ... à des mesures arbitraires». La
Chambre a retenu la conception classique de ce qui constitue un acte arbi-
traire en droit international et cette conception me convient, mais je suis
en désaccord avec la manière dont la Chambre apprécie l’ordonnance de
réquisition et interprète les déclarations fort sévères du préfet et de la cour
d’appel de Palerme.

Avant d'expliquer pourquoi je considère que ces conclusions de la
Chambre sont erronées, il ne sera peut-étre pas inutile de présenter quel-
ques considérations plus générales sur les fins et la portée du traité de
1948, auxquelles la Chambre n’a pas, 4 mon avis, prété assez d’attention.

L’INTEGRATION DE L’ACCORD COMPLÉMENTAIRE DANS LE TRAITE

Aux termes de l’article 2 de la convention de Vienne sur le droit des
traités, un traité peut être consigné «dans un instrument unique ou dans
deux ou plusieurs instruments connexes». Le traité d’amitié, de com-
merce et de navigation entre les Etats-Unis et l’Italie se compose d’un
traité, d’un protocole, d’un protocole additionnel et d’échanges de notes
signés le 2 février 1948, qui, dans le cas des protocoles, disposent expressé-
ment qu’ils «seront considérés comme faisant partie intégrante du
traité », ainsi que d’un accord complétant le traité d’amitié, de commerce
et de navigation entre les Etats-Unis et I’ Italie signé le 26 septembre 1951,
lequel dispose également qu’il «constituera ... partie intégrante du
traité. »

Etant donné le contenu du droit coutumier relatif aux traités reflété
dans la disposition précitée de la convention de Vienne, étant donné les
dispositions expresses des instruments précités et étant donné le sens de
l’expression «partie intégrante », qui se réfère à un tout, il est clair que le
traité de 1948 et l’accord qui le complète doivent être considérés comme
formant l’un et l’autre le tout intégré qu’ils sont censés former. La
Chambre accepte cette conclusion (bien que le conseil du défendeur ait
affirmé que l'Italie ne l’acceptait pas). La Chambre pouvait difficilement
faire autrement, puisqu'elle est elle-même née d’un traité, le Statut de la
Cour, dont il est dit dans la Charte des Nations Unies, qu’il «fait partie
intégrante » de la Charte. On voit mal, dans ces conditions, comment on

85
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 97

pourrait soutenir que le Statut et la Charte ne doivent pas être interprétés
ensemble comme un instrument unique formant un tout intégré, et il est
plus difficile encore d’imaginer que la Cour puisse accepter un tel argu-
ment.

LE TRAITÉ ET L'ACCORD COMPLÉMENTAIRE : LES CIRCONSTANCES
ET LES INTENTIONS

Dans ses exposés, l'Italie s’est fondée sur les règles d’interprétation des
traités énoncées à l’article 31 de la convention de Vienne sur le droit des
traités comme reflétant le droit international coutumier, position qui n’a
pas été contestée par les Etats-Unis. L’article 31 dispose qu’« un traité doit
être interprété de bonne foi suivant le sens ordinaire à attribuer aux termes
du traité dans leur contexte et à la lumière de son objet et de son but». Le
même article précise qu’«aux fins de l'interprétation d’un traité, le
contexte comprend, outre le texte, [le] préambule...» Il ajoute qu’il sera
tenu compte, en même temps que du contexte, « de tout accord ultérieur
intervenu entre les parties au sujet de Pinterprétation du traité ou de
Papplication de ses dispositions ». Et l’article 32 dispose que:

«II peut être fait appel à des moyens complémentaires d’interpré-
tation, et notamment aux travaux préparatoires et aux circonstances
dans lesquelles le traité a été conclu, en vue, soit de confirmer le sens
résultant de l’application de l’article 31, soit de déterminer le sens
lorsque l’interprétation donnée conformément à l’article 31:

a) laisse le sens ambigu ou obscur; ou
b) conduit à un résultat qui est manifestement absurde ou déraison-
nable.»

Dans la présente affaire, les Parties ont interprété de manière radicale-
ment différente les dispositions du traité et de l’accord complémentaire
qui les opposent. Il est indéniable que, lorsqu'on confronte leurs argu-
ments, le sens de certaines dispositions du traité apparaît ambigu ou
obscur; chacune des Parties a même soutenu que l’interprétation opposée
à la sienne conduisait à des résultats qui étaient, sinon manifestement ab-
surdes, du moins déraisonnables. Dès lors, selon la convention de Vienne
susmentionnée, il s’agit d’une affaire où il est tout à fait indiqué de recou-
rir aux travaux préparatoires et aux circonstances dans lesquelles le traité
a été conclu.

Quelles étaient les circonstances dans lesquelles a été conclu l’accord
complémentaire qui fait partie intégrante du traité lui-même ? Quel est,
d’après les travaux préparatoires et les procédures de ratification, le but,
ou un but essentiel, du traité et en quoi ces procédures éclairent-elles l’in-
terprétation qu'il faut donner à ses dispositions?

D'après les travaux parlementaires italiens pertinents qui ont été portés

86
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 98

à la connaissance de la Chambre — travaux et procédures qui contiennent
le témoignage authentique de ce qu’étaient les intentions des Parties
quand elles ont conclu le traité et l'accord complémentaire —, l'Italie a
proposé la conclusion de l’accord complémentaire afin de répondre à ce
que l’on savait être les conditions auxquelles des investisseurs américains
seraient prêts à investir en Italie. A propos d’un projet de loi portant ratifi-
cation et exécution de l’accord complémentaire, le journal officiel italien
indique que le but de l’accord est d'encourager «les investissements
privés étrangers en Italie » et de « créer une situation où les investissements
étrangers soient en sécurité...» (contre-mémoire de l'Italie, annexes,
doc. 9, p. 1 et 2). Le texte poursuit:

«Et comme aujourd’hui «investissements étrangers » signifie en
premier lieu investissements des Etats-Unis, nous avons jugé souhai-
table d’éliminer tous les obstacles à l’afflux de capitaux privés améri-
cains en concluant ... un accord spécial. [Ces contacts] ... nous ont
permis de nous faire une bien meilleure idée de ce que recherchent les
investisseurs américains et de nous rendre compte qu’un traité spé-
cial était nécessaire... » (Ibid., p. 3.)

Le rapport cite ensuite parmi les besoins des investisseurs américains:

«protection des droits des entreprises américaines … dans les
sociétés où elles investissent; possibilité de rapatrier les capitaux
investis … garanties contre la discrimination; garanties contre les
risques politiques; ...» (ibid., p. 4).

«Il s’agissait donc de garantir dans notre pays aux investisseurs
américains, dans toute la mesure du possible, celles de ces conditions
qui ne l’étaient pas déjà, tout en préservant les intérêts italiens, s’agis-
sant surtout ... d’obtenir des investissements directs productifs — et
non spéculatifs —, et à long terme. » (Ibid.)

L'accord complémentaire avait aussi pour but «d’assurer aux investis-
seurs la plus grande liberté de choix en ce qui concerne les entreprises ...
dans lesquelles ils ont une participation financière... » (ibid., p. 6).

Lors du débat à la Chambre des députés sur la ratification de Paccord
complémentaire, le porte-parole du gouvernement a déclaré que la pre-
mière partie de l’accord était «à coup sûr la plus importante» en ce qu’elle
fait notamment référence à «la liberté accordée aux personnes physiques
et morales de transférer librement leurs capitaux ... et de gérer les sociétés
qu’elles auront créées ou acquises» (ibid., doc. 11, p. 20-21). L'une des
formes d’investissement américain que l’accord avait pour but de favo-
riser était la «création en Italie d'établissements industriels directement
contrôlés par les entreprises américaines. » (ibid., p. 24).

Le rapport au Sénat italien résumait le contenu de l’accord complémen-
taire dans les termes suivants:

« L’exclusion de tout traitement discriminatoire et de toute mesure
arbitraire au préjudice des ressortissants, personnes morales ou asso-

87
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 99

ciations de l'Italie ou des Etats-Unis qui exercent leurs activités sur le
territoire de l’autre Etat, la possibilité de contrôler librement des
entreprises, l’application du traitement le plus libéral possible au
transfert des capitaux et l’octroi d’avantages fiscaux constituent des
principes qui, complétant utilement ceux qui figurent dans le traité
d’amitié ..., aident l’économie italienne en particulier dans la mesure
où ils ont pour but de favoriser les investissements de capitaux amé-
ricains en Italie.» (Mémoire des Etats-Unis, annexe 89, p. 4.)

De même, dans le rapport du secrétaire d'Etat des Etats-Unis qui a été
transmis au Sénat pour demander l’avis et le consentement de celui-ci aux
fins de la ratification de l’accord complémentaire, il était dit que les dispo-
sitions de l'accord « élargissent le champ d’application» du traité et que,
«en complétant les dispositions très étendues régissant les relations éco-
nomiques générales établies par ce traité, il encouragera davantage les
investissements privés » (ibid., annexe 88, p. 2).

Le caractère vraiment complémentaire de l’accord — le fait qu’il était
destiné à encourager « davantage » les investissements privés que letraité,
tel qu'il avait été conclu en 1948, avait notamment pour but d’encourager
— a été mis en lumière lors de la ratification de ce traité. Ainsi, le rapport
de la commission des affaires étrangères et des colonies du Sénat italien en
date du 28 mai 1949, favorable à la ratification et à l'exécution du traité,
indiquait qu’il était tenu compte des intérêts de l’économie italienne,
«qui a besoin d’urgence d’investissements étrangers» (contre-mémoire
de l'Italie, annexes, doc. 7, p. 10). Le rapport déclare que, par les dispo-
sitions de ce traité, les Etats-Unis ont:

«avant tout, voulu se protéger ... des possibilités de discrimination
contre leurs intérêts ainsi que d’éventuelles exclusions ou limitations
d’activités sur le marché italien » (ibid., p. 14).

Résumant les premiers articles — les plus importants — du traité, le rap-
port indique qu’ils garantissent «pleinement le droit ... de constituer, de
diriger, de contrôler des sociétés ... ainsi que la protection contre toute
ingérence abusive...» (ibid., p. 7). Parmi les principes fondamentaux du
traité, le rapport mentionne le «franc jeu dans tous les cas» (ibid., p. 4).

L’arrét de la Chambre cite les articles du traité et de l’accord complé-
mentaire sur lesquels les Parties sont divisées. On pourrait ajouter que le
préambule de l’accord complémentaire parle non seulement du désir des
parties « d’encourager davantage les investissements de chacun des deux
pays dans l’autre pays», mais mentionne aussi «]’intérét que peut pré-
senter à cette fin l'extension des principes de traitement équitable énoncés
dans le traité...» De plus, «en ce qui concerne le transfert des capitaux
investis par … des sociétés … de l’une des Hautes Parties contractantes
dans les territoires de l’autre... », Particle III de l’accord complémentaire
prescrit «le traitement le plus libéral possible ». Et l’article V dispose que:

«s’appliqueront aux investissements faits en Italie les règlements

88
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 100

relatifs aux avantages spéciaux prévus en matière d'imposition, de
douane et de tarifs de transport pour l’industrialisation de l'Italie
méridionale... »

Il convient de noter que, dans l’ensemble des débats relatifs à la ratifica-
tion du traité et de l’accord complémentaire, qui furent longs, détaillés et
réitérés en Italie et apparemment aisés aux Etats-Unis, on ne trouve
aucune trace d’un soutien quelconque à l'interprétation selon laquelle les
multiples droits ainsi garantis aux investisseurs américains en Italie et aux
investisseurs italiens aux Etats-Unis auraient pour condition que l’inves-
tissement soit fait dans une société ayant la nationalité de l’investisseur.
Au contraire, il a été admis et indiqué que l’investisseur étranger jouirait
des avantages offerts par le traité et par l’accord complémentaire, qu’il
investisse dans une société ayant sa nationalité ou celle de l’autre partie.
L'accord complémentaire avait donc pour but de garantir la protection
«des droits des entreprises américaines ... dans les sociétés où elles inves-
tissent »; il était destiné à offrir aux investisseurs «la plus grande liberté
de choix en ce qui concerne les entreprises ... dans lesquelles ils ont une
participation financière »; il avait pour objet de donner aux investisseurs
«la liberté … de gérer les sociétés qu'ils auront créées ou acquises», et
l’une des formes que devaient prendre les investissements américains était
la «création en Italie d’établissements industriels directement contrôlés
par les entreprises américaines... »

Des termes du traité et de l’accord complémentaire, et à la lumière des
intentions des parties telles qu’elles apparaissent dans les textes précités
relatifs à la ratification de ces instruments, il ressort qu’en faisant des in-
vestissements aussi importants dans l’ELSI, la société Raytheon agissait
dans le cadre de relations conventionnelles qui l’autorisaient 4 penser que:

— elle (et PELSI) bénéficieraient des «principes de traitement équitable
énoncés dans le traité » («franc jeu dans tous les cas»);

— elle (et la direction de l'ELST) auraient « pleinement le droit » de consti-
tuer, diriger et contrôler l'ELSI; c’est-à-dire qu’elles jouiraient de «la
liberté de gérer» l’ELSI, de la faculté de la « contrôler librement » et de
«la plus grande liberté de choix» à l'égard de l’'ELSIT;

— elle bénéficierait du «traitement le plus libéral possible» pour le rapa-
triement des capitaux qu’elle aurait investis;

~ elle (etl’ELST seraient «garanties contre les risques politiques » ;

— ELSI bénéficierait de l’application des règlements relatifs aux avan-
tages spéciaux prévus en matière d'imposition, de douane et de tarifs de
transports pour le Mezzogiorno.

LA VIOLATION DU DROIT DE RAYTHEON DE CONTRÔLER
ET DE GÉRER L’ELSI

La conclusion de la Chambre selon laquelle l'Italie n’a pas violé l’ar-
ticle III du traité a pour pivot l’idée qu’au moment où l’ordonnance de
réquisition a été prise le droit de contrôler et de gérer l’ELSI n’était plus

89
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 101

entre les mains des administrateurs ou des actionnaires de ELSI mais
qu’il aurait été entre les mains d’un syndic de faillite. La Chambre a raison
de dire que le «grief principal » des Etats-Unis est que la réquisition était
contraire au droit de Raytheon et Machlett de contrôler et de gérer ELSI
et — complément fondamental de ce droit — au droit de liquider ses
biens. La Chambre a-t-elle également raison de conclure que, à cause des
réalités de la situation financière de l’ELSI et des aspects juridiques de la
pratique italienne en matière de faillite, Raytheon et Machlett n’étaient de
toute façon plus en mesure, à la date de la réquisition, d’exercer le contrôle
et la gestion de ’ ELSI et que, par conséquent, elles n’ont été privées
d’aucun droit par un acte qui, par ailleurs, apparaissait comme une viola-
tion de l’article III du traité ?

A mon avis, cette conclusion décisive de l’arrêt de la Chambre est
erronée pour les raisons suivantes:

Premièrement, il est clair, et la Chambre l’admet, qu’à tous les moments
pertinents l’ELSI a été informée avec précision à la fois de sa situation
financière de plus en plus précaire et des conséquences juridiques de cette
situation. Loin de négliger les avis qui leur étaient donnés sur le plan
comptable et juridique, l’ELSI et ses actionnaires s’y sont conformés. La
direction et les actionnaires de l’ELSI n’ont pas été avisés, avant que la
réquisition n’ait lieu, que l’entreprise était, au point de vue financier ou
juridique, en état d’insolvabilité et qu’elle était par conséquent tenue de
demander sa mise en faillite ou d’abandonner de quelque autre manière
le contrôle et la gestion de PELSI. Au contraire, ils ont été informés que
l'ELSI, compte tenu de sa situation financière et des exigences du droit
italien, pouvait, en mars 1968, entreprendre la liquidation de ses biens,
dans le cadre d’une procédure gérée par l’ELSI elle-même. Cette considé-
ration n’est assurément pas décisive, mais elle est importante.

Deuxièmement, c’est un fait qu’au jour de la réquisition, le 1° avril 1968,
aucune mesure juridique ou pratique n’avait été prise pour ôter aux admi-
nistrateurs ou aux actionnaires de l’ELST le droit de contrôler et de gérer la
société et pour confier ce droit à quelqu’un d’autre. Non seulement l’ELSTI
n’était apparemment pas en défaut de paiement, non seulement elle s'était
abstenue tout à fait délibérément de demander sa mise en faillite, mais
aucun créancier, aucune autorité publique n’avait fait la moindre dé-
marche pour la contraindre à la faillite.

Troisièmement, au cours des mois, des semaines et des jours qui ont
précédé la requisition, des négociations en vue d’éviter ou de retarder la
fermeture de l’usine de l’ELSI et le licenciement de son personnel ont eu
lieu entre les dirigeants et les actionnaires de ELSI d’une part et des
représentants du Gouvernement italien et de la région sicilienne d’autre
part. Il ne s’agissait pas de négociations occasionnelles et ordinaires mais
bien de négociations intensives qui ont eu lieu avec la participation non
seulement de fonctionnaires du Gouvernement italien, mais aussi de per-
sonnalités de premier plan telles que le président de la région sicilienne,
des ministres du gouvernement central et le premier ministre italien lui-

90
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 102

même. Le Gouvernement italien a été informé de la façon la plus nette
et la plus explicite de la situation financière de ELSI et de la décision
qu’avaient prise ses actionnaires de ne plus investir de capitaux dans ses
opérations. Les faits sont résumés aux paragraphes 26 à 28 de l’arrêt de la
Chambre; il y est dit que, le 29 mars 1968 encore, les autorités italiennes
ont cependant continué à presser l’ELSI de ne pas fermer l’usine et de ne
pas licencier la main-d'œuvre. L’ELSI a été officiellement avisée que, si
l'usine était fermée, elle serait réquisitionnée. Même après la réquisition,
l'Italie a exercé officiellement une pression extrêmement forte sur PELSI
pour l’amener à rouvrir l’usine, le président de la région sicilienne allant
jusqu’à prédire, ou menacer, dans un mémorandum écrit, que la liqui-
dation de l’'ELSI serait «absolument impossible» aussi longtemps que
« l'usine serait] fermée ». Loin d’affirmer que l’ELSI était dans l’obliga-
tion, en raison de sa situation financière et des exigences du droit italien,
de demander sa mise en faillite avant le 1° avril 1968, date de la réqui-
sition, le président de la région sicilienne a demandé avec insistance à
l’'ELSL, le 19 avril 1968 encore, précisément de ne pas entamer une procé-
dure de faillite. Non seulement, a-t-il averti, une faillite «nuira à la répu-
tation de Raytheon en Italie et en Europe», non seulement Raytheon ne
retirerait rien « maintenant» de l’« actif» et Raytheon devra «rembourser
toutes les dettes», mais en fin de compte les banques italiennes force-
raient Raytheon à rembourser les dettes bancaires de l’ELSI et, en atten-
dant, bloqueraient toute autorisation d’achat de devises pour le transfert
à Raytheon de redevances émanant de Selenia, autre société italienne
dont Raytheon possède des actions (mémoire des Etats-Unis, annexe 37,
p. 2 et 3; annexe 38, p. | et 2). Par contre, si l’ELSI rouvrait l’usine,
et si Raytheon coopérait avec une société de gestion provisoire qui serait
constituée par l’IRI et la région sicilienne, ils seraient

«prêts à aider entre temps Raytheon à liquider ELSI grace à une
vente réalisée dans de bonnes conditions et le plus tôt possible ... dans
la perspective d’une liquidation, qui reste, après tout, l’objectif fon-
damental de Raytheon».

On peut présumer — et il faut d’ailleurs certainement le présumer —
que le premier ministre italien, le président de la région sicilienne et
lesdits ministres italiens ont agi conformément au droit italien. Ils connais-
saient les importantes dettes de l’ELSI envers des banques italiennes; ils
avaient été informés que l’ELST était à court d’argent et, par conséquent,
qu'elle était sur le point de fermer, ou avait fermé, l’usine. Loin d'indiquer
que l’ELSI était tenue de demander sa mise en faillite ou d'abandonner
de quelque autre manière le contrôle et la gestion, loin d’indiquer que le
temps de la liquidation était passé, loin d’agir conformément à une telle
conception des faits ou du droit italien, ils ont pressé la direction de laisser
l'usine ouverte, d'employer le personnel ou de le réembaucher et de main-
tenir ou de reprendre la production. Autrement dit, que ce soient les spé-
cialistes du droit italien présentés par l'Italie dans la présente affaire qui
aient raison au sujet des exigences du droit italien ou que ce soient ceux

91
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 103

qu'ont présentés les Etats-Unis, il est clair que le «droit positif» qui avait
cours en Italie au moment de la réquisition est incompatible avec la thése
soutenue par l'Italie dans la présente affaire et avec l'acceptation de cette
thèse par la Chambre. Faudrait-il admettre qu’en 1989 l'Italie soutienne le
contraire de ce que les plus hauts représentants de son gouvernement ont
soutenu en 1968? La Chambre est-elle bien fondée à faire reposer son
arrêt sur un terrain aussi mouvant ?

Quatrièmement, non seulement la conclusion essentielle de la
Chambre est en conflit avec l'interprétation du droit italien par les plus
hauts représentants de l’Italie au moment critique, mais elle n’est pas en-
tièrement compatible avec la conclusion de la cour d’appel de Palerme sur
laquelle la Chambre se base. La cour d’appel, comme le fait la Chambre, a
conclu que la faillite de l’ELST a été causée non par la réquisition, mais par
l’état d’insolvabilité où la société se trouvait auparavant, déclarant que
«l’état d’insolvabilité de la société a été la cause déterminante et suffi-
sante de sa faillite (article 5 de la loi sur la faillite) ». Mais la cour d’appel
de Palerme en a-t-elle conclu, même implicitement, que l’ELSI ou ses ac-
tionnaires ne jouissaient pas du droit de contrôler et de gérer l’ELSÏ, ou
d’autres droits de propriété, à cause de l’insolvabilité de celle-ci immédia-
tement avant l'intervention du maire et que, par conséquent, ils n’avaient
pas été privés de tels droits par la réquisition? Nullement. Au contraire,
non seulement la cour d’appel a reconnu qu’il était «probable que la so-
ciêté elle-même ait demandé la faillite dans l'intention de sortir de la très
grave situation d’indisponibilité créée par la réquisition ». Elle a estimé
(donnant tort à cet égard à la juridiction inférieure) que l’appel

«est justifié en ce qui concerne les dommages découlant de l’impos-
sibilité d’utiliser l’usine, ses installations et son équipement qui ont
fait l’objet de l’ordonnance de réquisition, à la suite de l'exécution de
cette ordonnance».

La cour a par conséquent accordé des dommages et intérêts pour cette
conséquence d’une réquisition qu’elle a à plusieurs reprises qualifiée
d’«illicite ». On peut assurément se demander si ces dommages et intérêts
étaient suffisants, mais ce qui compte ici, c’est que le raisonnement et la
conclusion de la cour d’appel de Palerme à cet égard ne semblent pas com-
patibles avec l'essentiel du raisonnement et de la conclusion de la
Chambre. Certes, ce n’était pas la question de la perte par PELSI ou ses
actionnaires de leur droit de contrôler et de gérer la société qui était en
litige devant la cour d’appel. Il s'agissait plutôt de fixer les «dommages et
intérêts » dus à PELSI ou à son représentant (le syndic de faillite) — et il
est à noter que la cour a précisément employé l'expression «dommages et
intérêts » («danni») — par suite de la réquisition, qui avait été jugée illégi-
time, de son usine et de son équipement. La cour d’appel a déclaré que des
«dommages et intérêts» étaient dus pour la période pendant laquelle
l’usine et son équipement n'étaient pas à la disposition de l’ELSI ou de
son représentant et ne pouvaient être utilisés à cause de la réquisition. La
décision de la cour d’appel implique donc que l’ELSI ou son repré-

92
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 104

sentant continuaient, à la date de la réquisition et par la suite, à avoir un
droit de possession sur l’usine et l'équipement de l’ELSI, dont ils. avaient
été privés par la réquisition, bien que la Cour jugeât que PELSI avait été
insolvable avant que la réquisition n’intervienne. Si la cour d’appel
considérait que l’ELSI n'avait été privée d’aucun droit par la réquisition
— Vinsolvabilité de la société et ses effets en droit italien lui ayant fait
perdre ses droits —, comment a-t-elle pu accorder ce qu’elle appelle des
«dommages et intérêts » au titre de la réquisition ?

Cinquièmement, non seulement il y a divergence entre les analyses
financières des experts cités par les Parties et les conclusions auxquelles
ils parviennent sur le plan juridique, mais même les experts de l'Italie ne
sont pas d’accord entre eux. L’insolvabilité de l’ELSI était si incertaine
à la date de la réquisition que l’expert en comptabilité qui a déposé pour
l'Italie a maintenu que l’ELSI était «au bord de l’insolvabilité» mais
n’était pas insolvable (du moins en pratique). Il ne s'agissait pas d’un
lapsus. Dans l'exposé préparé à l’avance qu’il a fait devant la Chambre,
cet expert a déclaré que l’ELSI «allait être en état d’insolvabilité bien
avant la réquisition de l’usine, le 1% avril 1968». La Chambre lui a posé
des questions précises sur ce point. Il a maintenu que, au 31 mars, «la
société allait être en état d’insolvabilité». Le président de la Chambre a
insisté: « Mais je crois que tout est là: était-elle ou non insolvable? En
effet, étre sur le point d’étre insolvable et étre insolvable, ce n’est pas la
même chose.» L’expert entendu à la demande de I’Italie a répondu:

« L’insolvency — en français, «cessation de paiements » — c’est la
situation dans laquelle une société ne peut pas payer ses dettes à
l'échéance. Mais il se peut qu’un fournisseur n’insiste pas pour être
payé, ce qui permet à la société de s’acquitter d’abord envers d’autres
fournisseurs, si bien que l’état d’insolvabilité peut se prolonger
— quoique la société soit techniquement insolvable — aux fins des
affaires courantes de la société. Il peut y avoir «état de cessation de
paiements » mais, tant qu’on ne s’est pas adressé à un tribunal et que
la société n’a pas été effectivement déclarée insolvable, elle peut
poursuivre ses affaires. Je pense que c’est ce qui est arrivé dans le cas
de l'ELSI.»

Une nouvelle pièce déposée par l'Italie est une lettre écrite le 9 mai 1968
(c’est-à-dire après que l’ELSI eut demandé sa mise en faillite) par le maire
de Palerme au directeur général du bureau de gestion des systèmes Hawk
de l'OTAN à Paris. Il y est question de la valeur «irremplaçable» de
lELSI pour la vie économique de la Sicile à cause de ce qu’elle représente
en fait d’« équipement, installations, main-d'œuvre hautement qualifiée,
personnel de gestion et relations commerciales nationales et étran-
géres...», et le maire précise que les décisions prises par Raytheon-Elsi de
fermer l’usine et de licencier le personnel semblent

«procéder davantage d’une dernière tentative de pression sur les or-
ganes du gouvernement central et du gouvernement régional pour

93
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) …. 105

obtenir la participation sollicitée que d’un besoin absolu découlant
d’une quelconque situation irréversible de la société »

— déclaration qui cadre mal non seulement avec le peu de cas que le
conseil de l’Italie a fait de la valeur des actifs de l’ELSI, mais aussi, par
conséquent, avec la conclusion que l’ELSI était insolvable en mars 1968 et
que sa faillite était inévitable.

Sixièmement, et c’est là ce qui compte le plus, la question de savoir si
PELSI était insolvable au 1®% avril 1968 dépendait en dernière analyse de
la ligne de conduite adoptée par son principal actionnaire, Raytheon. Les
ressources de cette société étaient et demeurent très importantes par rap-
port à celles qui étaient en jeu dans ELSI. Raytheon aurait certainement
pu rembourser toutes les dettes de l’ELSI et régler tous ses problèmes d’in-
solvabilité. On ne peut pas prétendre que la politique arrêtée par Ray-
theon était de rembourser toutes les dettes de l’'ELST. Si Raytheon avait
été disposée à continuer à apporter des capitaux à l’ELSI, la question de
sa liquidation ne se serait pas posée. Les difficultés financières de l’'ELSI
ont atteint un seuil critique lorsque Raytheon l’a informée qu’elle n’enten-
dait plus y investir de nouveaux capitaux. Il est clair, en particulier, que
Raytheon n'était pas disposée à rembourser le capital des emprunts
consentis 4 l’'ELSI sans la caution de Raytheon, alors qu’elle était prête à
rembourser intégralement —- et elle l’a fait — les emprunts qui étaient as-
sortis d’une telle caution. Mais cela ne veut pas dire du tout que Raytheon
n'ait pas été prête à avancer les sommes supplémentaires nécessaires pour
rendre possible une liquidation régulière des biens de l’ELSI et désireuse
de les avancer.

Les Etats-Unis ont démontré, et la Chambre l’a admis, que Raytheon
avait transféré en Italie de nouveaux fonds pour désintéresser les petits
créanciers. Ils ont démontré, et la Chambre l’a admis, que Raytheon était
disposée à acheter à 100 pour cent de leur valeur les effets à recouvrer
détenus par l'ELSI, ce qui aurait apporté des liquidités considérabies
dans les coffres pratiquement vides de l’'ELSL. Les Etats-Unis ont aussi
fourni des moyens de preuve, qui ne semblent pas avoir été contestés, pour
établir qu’en mars 1968 l’usine fonctionnait (pour autant que les grèves le
permettaient), que ELSI exécutait des commandes et que, après la fin
de mars, l’ELST était prête, même avec son personnel réduit, à achever les
travaux en cours et à honorer les commandes reçues, ce qui lui aurait
permis d’encaisser des paiements importants. Mais les Etats-Unis ont sur-
tout affirmé avec force que Raytheon était prête à avancer à l’ELSI de
quoi disposer de liquidités suffisantes pour pouvoir procéder à une liqui-
dation régulière; et la Chambre a admis cette thèse décisive.

Le conseil de l’Italie s’est efforcé de mettre en doute cette attitude déli-
bérée de Raytheon et il a soutenu que le conseil du demandeur n’avait
présenté cette thèse qu’à une phase avancée de la procédure orale, qu’il ne
l'avait pas présentée au début de celle-ci, ni dans ses écritures et qu’à for-
tiori ce moyen décisif n’avait pas été présenté plus tôt, comme il n’aurait

94
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 106

sans doute pas manqué de l’être s’il était réellement fondé. Cet argument
de l'Italie ne tient pas: non seulement le conseil des Etats-Unis a soutenu
cette thèse vers le début de la procédure orale, mais le syndic de faillite l’a
défendue une quinzaine d’années plus tôt, comme le montre l’arrêt de la
cour d’appel de Palerme. La cour a noté que:

«selon cette thèse [de l’appelant], les actionnaires de Raytheon-Elsi,
après avoir compensé les pertes des années précédentes, seraient
également intervenus pour procéder à une liquidation régulière et
favorable de la societé, évitant ainsi la faillite que l'ordonnance de
réquisition du maire a au contraire rendue nécessaire» (mémoire
des Etats-Unis, annexe 81, p. 15).

Il était manifestement dans l'intérêt de Raytheon d’adopter et d’appli-
quer une politique consistant à fournir à l’ELSI les liquidités nécessaires
pour que la liquidation régulière soit possible. Tout d’abord, l’importante
société internationale qu'était Raytheon a dû souhaiter éviter — pas à tout
prix certes, mais sans doute au prix de quelques sacrifices — le spectacle
d’une de ses filiales réduite à la faillite. En outre, si la liquidation avait été
rendue possible et avait réussi grâce à l’apport de liquidités suffisantes,
Raytheon non seulement aurait récupéré sa nouvelle mise de fonds, mais
elle n’aurait pas eu à rembourser une partie, voire la totalité, des gros em-
prunts contractés par l’ELSI et cautionnés par elle. Comme toute poli-
tique raisonnable devait amener Raytheon a fournir des liquidités suffi-
santes et comme la présomption du comportement raisonnable devrait
s’appliquer aux entreprises autant qu’aux individus, pourquoi ELSI
n’aurait-elle pas été à même de différer la faillite et peut-être de l’éviter
tout à fait grâce aux liquidités fournies par Raytheon et au prix payé par
elle pour l’achat d’effets à recouvrer et autres titres?

L'arrêt de la Chambre accepte l'argument décisif suivant lequel Ray-
theon aurait été prête à avancer des liquidités, mais conclut malgré tout
qu’au moment de la réquisition ELSI était insolvable ou, du moins,
s’acheminaïit à grands pas vers la faillite. Pourquoi?

A mon avis, cette conclusion peu cohérente provient de ce qu’on a
mélangé la chronologie et les faits.

Il est de fait que l’ELSI, après la réquisition, a demandé sa mise en fail-
lite en invoquant la réquisition comme cause. Cela ne suffit guére a
prouver que la réquisition était bien la cause de la faillite; sur ce point, la
Chambre a manifestement raison. Dans une affaire comme celle-ci, les
relations de cause à effet sont fort complexes et la réquisition n’a pu être
tout au plus que l’une des causes de la faillite de ’ ELSI (encore qu’ elle ait
très bien pu l’avoir directement déclenchée). Mais avant la réquisition,
VELSI non seulement ne se considérait pas comme insolvable, non seule-
ment elle n’était pas considérée ou traitée comme insolvable par les auto-
rités italiennes avec lesquelles elle était en pourparlers trés actifs, non
seulement elle semble n’avoir jamais manqué à ses obligations, mais elle
préparait activement la vente de ses avoirs. Certains éléments de preuve

95
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 107

ont été apportés au sujet de Pintérét manifesté par des acquéreurs étran-
gers éventuels. Si la réquisition n’avait pas eu lieu et si Raytheon avait
effectivement subvenu aux besoins immédiats de liquidités de ELSI,
ce qui aurait permis de gagner du temps pour vendre, pourrait-on vrai-
ment affirmer que l’ELSI aurait été réduite à la faillite, du moins au
moment où elle l’a été? Il est sûr, ou du moins probable, qu’en absence
de réquisition, l’ ELSI aurait pu vendre certains de ses avoirs, ou passer
des contrats en vue de leur vente (sans parler de tous ses effets à recou-
vrer, de l’en-cours et des stocks); et si elle avait profité de cette possibilité
VELSI aurait eu des rentrées importantes. Ces rentrées ne lui auraient
peut-être pas permis de s’acquitter de toutes ses obligations au fur et à
mesure qu’elles venaient à échéance. Mais même si elles n’avaient pas été
suffisantes et que l’'ELSI, à un moment ou à un autre, ait jugé nécessaire
de déposer son bilan ou ait été forcée de le déposer, les pertes effective-
ment subies par elle et par ses créanciers auraient été sensiblement infé-
rieures à ce qu'elles ont été, de même que les sommes que Raytheon
aurait eu à rembourser aux créanciers de l’ELSI pour les emprunts
cautionnés par elle auraient été nettement moins élevées qu’elles ne
l’ont été. Ce n’est pas seulement que la faillite se serait produite plus
tard si la réquisition n’avait pas eu pour effet de la déclencher, mais, sans
cette réquisition, le syndic qui aurait dirigé la faillite aurait eu accès à
l'usine et aurait pu liquider les actifs de ELSI plusieurs mois avant la
date à laquelle le syndic y a eu effectivement accès, l’usine ayant été inac-
cessible pendant les six mois qu’a duré la réquisition.

En outre, si la réquisition n’avait pas eu lieu et s’il avait été permis à
Raytheon de fournir des liquidités suffisantes, les banques, pendant le
temps ainsi gagné, auraient été incitées à rechercher un compromis avec
PELSI. En l’absence de compromis, le droit italien aurait obligé les
banques, en cas de faillite, à rembourser au syndic tout ce qu’elles avaient
reçu de l’ELSI depuis un an. Qui plus est, il aurait été dans l’intérêt des
banques de se contenter de 40 ou 50 pour cent de leurs créances plutôt que
de n’obtenir finalement que moins de 1 pour cent dans une procédure
précipitée de faillite. On peut soutenir que les banques estimaient qu’en
engageant des poursuites judiciaires elles récupéreraient la totalité de
leurs créances, pour autant qu’il soit jugé que Raytheon répondait des
dettes de ELSI dont elle ne s’était pas portée caution. Mais, selon le
droit italien de l’époque, un tel procès ne pouvait être gagné que s’il était
démontré que Raytheon était le seul actionnaire de PELSI, ce qui
n’avait jamais été le cas. Jusqu’a 1967, une part importante du capital
était détenue par d’autres sociétés italiennes et, en 1967, quand Raytheon
a racheté leurs actions, on a veillé 4 ce qu’une fraction du capital soit
détenue non par Raytheon mais par une société, Machlett, qui appartenait
elle-même à Raytheon. Dès lors l’issue des procès ne pouvait qu’appa-
raître problématique et, en fait, les banques n’ont pas réussi à obtenir
que les tribunaux italiens déclarent que Raytheon répondait des dettes de
VELSI.

L’arrét de la Chambre conclut que «la réalisation» d’une liquidation

96
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 108

régulière par l’'ELSI «est de l’ordre des pures spéculations ». Je reconnais
qu’une liquidation régulière aurait été pleine d’incertitudes, mais celles-ci
portaient moins sur le point de savoir si l’'ELSTI pouvait en fait et en droit
liquider ses avoirs que sur la possibilité de calculer les préjudices qui ont
pu résulter du fait que la réquisition imposée à l'ELSI l’en a empêchée.

La Chambre n’est pas convaincante, selon moi, quand elle déclare
qu’en fait l'ELSI aurait fait faillite tôt ou tard et que, par conséquent, la
réquisition importait peu. C’est là qu’à mon avis la Chambre confond ce
qu'elle considère comme des faits avec des éléments temporels. Au mo-
ment où elle a eu lieu, la réquisition importait; elle a eu les effets écono-
miques — ou certains des effets économiques — qui viennent d’être ex-
posés; au moment où elle a eu lieu, elle a privé Raytheon et Machlett de
leur droit de contrôler et gérer l’ELSI et, par suite, de liquider la société;
elle a aussi privé ELSI de son droit d’être liquidée par une direction res-
ponsable devant Raytheon et Machlett. La réquisition, a donc fait violer à
l'Italie l'obligation que lui imposait l’article III du traité de permettre à
Raytheon et Machlett de «contrôler et gérer » PELSI.

Cette conclusion s'impose d’autant plus si l’on considère le sens du
traité à la lumière des dispositions et des procédures de ratification men-
tionnées dans la présente opinion. Peut-on dire que la réquisition, vu le
moment où elle a été imposée, permettait à Raytheon et Machlett d’avoir
«pleinement le droit ... de constituer, de diriger et de contrôler » PELSI,
qu’elle était compatible avec la faculté de «contrôler librement » l’entre-
prise et qu’elle assurait «la plus grande liberté de choix»? Etait-elle
conforme aux «principes de traitement équitable » qui, comme le dit l’ac-
cord complémentaire, sont énoncés dans le traité? La réquisition était-
elle en harmonie avec l’engagement d’assurer à Raytheon «le traitement
le plus libéral possible» pour le rapatriement des capitaux investis? Res-
pectait-elle «la garantie contre les risques politiques » que le traité dans
son ensemble avait pour objet d'assurer? A mon avis, non.

LA MESURE DE RÉQUISITION ARBITRAIRE

La mesure de réquisition imposée à l’ELSI par l’ordonnance du maire
de Palerme était-elle «arbitraire» au sens où ce terme est employé à
l’article premier de l'accord complétant le traité ?

La Chambre conclut à juste titre que, même si la réquisition n’a pas
empêché Raytheon et Machlett « de diriger et de gérer effectivement » une
entreprise (l’ ELSI) qu’elles avaient été autorisées à acquérir en Italie (voir
la clause a) de l’article premier, citée au paragraphe 120 de l’arrêt) et
même si elle n’a pas porté préjudice «aux autres droits et intérêts qu [elles]
ont légitimement acquis » dans l’ELSI (clause b)), la question demeure : la
réquisition était-elle arbitraire? A mon avis, pour les raisons énoncées
dans les sections précédentes de la présente opinion, la réquisition a réel-
lement empêché Raytheon et Machlett de diriger et de gérer effectivement

97
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 109

PELSI et elle a réellement porté préjudice aux droits et intérêts que ces
sociétés avaient légitimement acquis dans ELSI. Mais j'estime que,
même si la question du respect par l’Italie des obligations que lui impose
l’article premier est formulée comme suit pour les besoins de l’argumenta-
tion: «la mesure de réquisition imposée par l’ordonnance du maire était-
elle arbitraire ?», la Chambre y a répondu de façon peu convaincante.

La Chambre relève que le préfet de Palerme a déclaré la réquisition irré-
gulièrement motivée et que la cour d’appel de Palerme a jugé qu’elle était
«illégitime » et qu’elle constituait même «un cas typique d’excès de pou-
voir». La Chambre conclut pourtant que, dans ces procédures adminis-
tratives et Judiciaires italiennes, la réquisition n’a pas été jugée arbitraire
du point de vue de la forme ou du fond. Elle estime en outre que, même si
la réquisition avait été jugée arbitraire dans le cadre de ces procédures
internes, ce ne serait pas déterminant en droit international: il n’y aurait
la qu’« une indication utile». Continuant de se fonder sur son interpréta-
tion des décisions administratives et judiciaires italiennes, la Chambre dé-
clare que la réquisition n’était pas arbitraire au sens du droit international,
parce qu’il s’agit d’un acte qui s’oppose à une règle de droit et non au
«règne de la loi». Elle dit que l'arbitraire est la méconnaissance délibérée
des procédures régulières et que la réquisition n’était ni déraisonnable ni
capricieuse, pour conclure que, puisque l’ordonnance du maire a été prise
dans le cadre d’un système de droit et de recours qui fonctionnait, elle
n’est pas arbitraire.

Le raisonnement de la Chambre s’appuie donc sur trois propositions
qui sont toutes mal fondées à mon avis: premièrement, que le préfet de
Palerme et la cour d’appel de Palerme n’ont pas jugé que la réquisition
était arbitraire; deuxièmement, que la réquisition, en droit international,
n’était ni déraisonnable ni capricieuse; troisièmement, qu’en tout état de
cause les voies de recours et de réparation qui sont prévues par le droit
italien et auxquelles l'ordonnance de réquisition a été soumise ont garanti
que l’ordonnance n'était pas arbitraire. J’examinerai ces propositions
Pune après l’autre.

i) Les décisions du préfet et de la cour d'appel

La Chambre cite un passage de la décision du préfet dont elle dit qu’il
est «le passage de la décision ... qui présente le plus d'importance ». Ce
passage est ainsi libellé :

«Il n’y a pas de doute que, même si l’on peut considérer, de façon
toute théorique, que les conditions de grave nécessité publique, d’im-
prévisibilité et d’urgence qui ont déterminé l’adoption de cette me-
sure étaient réunies en l’espèce, l’objectif visé par la réquisition ne
pouvait être réalisé en pratique par cette ordonnance, tant il est vrai
qu’à la suite de la réquisition l’activité de l’entreprise n’a pas repris et
n'aurait pas pu reprendre. D’une manière générale, il manque par
conséquent dans l'ordonnance la cause juridique pouvant la justifier
et la rendre opérante. »

98
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 110

La Chambre semble conclure de ce texte et d’autres passages de la déci-
sion du préfet que ce dernier a jugé que l’ordonnance de réquisition rele-
vait des pouvoirs du maire. Or, ce que le préfet a jugé, c’est que le maire
s'était fondé sur des dispositions légales qui, dans des conditions de grave
nécessité publique, d’imprévisibilité et d'urgence, autorisaient le maire à
prendre une ordonnance de réquisition de biens privés; mais en l’occur-
rence le préfet a constaté que ces conditions étaient réunies «de façon
toute théorique», conclusion qui semble vouloir dire qu’elles n’étaient
pas réellement réunies.

La Chambre parvient à la conclusion inverse; citant le passage susmen-
tionné de la décision du préfet, elle estime que ce dernier «n’a pas décidé
que ces conditions n'étaient pas réunies». A mon avis, la difficulté sou-
levée par la conclusion de la Chambre est que, si on poursuit la lecture de
la décision du préfet, on constate que les conditions de grave nécessité
publique, d’imprévisibilité et d'urgence ont en fait été considérées comme
n'étant pas réunies. Le préfet a écrit: « Une fois la compétence du maire
établie, il est nécessaire de déterminer si, dans la situation en question, il
existait des motifs pour l'exercice du pouvoir.» (Mémoire des Etats-Unis,
annexe 76, p. 10.) Cette phrase est immédiatement suivie du passage de la
décision du préfet reproduite ci-dessus. Le préfet poursuit alors en ces
termes:

«En fait, le maire croyait être en mesure de faire face à la situation
qui existait dans l’usine Raytheon-Elsi au moyen d’une ordonnance
de réquisition, manifestement rendue sans que soit pris en considé-
ration le fait que la situation de la société — pour des raisons écono-
miques liées au fonctionnement et à la commercialisation — était
telle qu’elle ne permettait pas de poursuivre l’activité, à moins d’inter-
ventions des organes responsables en vue de résoudre les problèmes
financiers et industriels de la société.

La réquisition n’a rien changé à la situation de la société; cela res-
sort du fait que l’activité arrêtée n’a pas repris, non plus que des
conditions plus favorables n’ont été créées pour la société à la suite
de l’ordonnance. Au contraire, la situation d’insolvabilité a entraîné
la déclaration de faillite de la société, ce qui a eu pour conséquence
que la disposition de l’usine a été soustraite à l’administration pu-
blique.

Il est important aussi de souligner que l’usine, au moment de la
déclaration de faillite, ne fonctionnait pas et que les employés s’y
maintenaient pour protester contre le défaut de reprise de l’activité et
le licenciement de tout le personnel.

En ce qui concerne le danger de «troubles imprévisibles de l’ordre
public», que le maire souhaitait éviter au moyen de la réquisition, les
événements qui ont suivi la réquisition ont clairement montré l’inef-
ficacité de cette mesure; cela est prouvé par le fait que les défilés et les
manifestations de protestations se suivaient, créant aussi une situa-
tion de nature à troubler l’ordre public, jusqu’au moment où les or-

99
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) lil

ganes responsables de l’Etat ont fait face a la situation et l’ont
orientée vers une solution, avec les retards malheureusement inévi-
tables.» (Mémoire des Etats-Unis, annexe 76, p. 11-12).

Autrement dit, après avoir jugé que «l’on peut considérer, de façon toute
théorique, que les conditions de grave nécessité publique, d’imprévisibi-
lité et d’urgence qui ont déterminé l’adoption de cette mesure étaient réu-
nies en l’espèce», le préfet examine ce qu'était la «vraie» situation et
conclut : a) que l'ordonnance de réquisition ne pouvait pas remettre en
marche l’usine de l’ELSI, qu’elle ne pouvait résoudre les problèmes finan-
ciers et industriels de la société; b) qu’en fait l'ordonnance de réquisition
n’a pas eu pour effet que les activités de la société ont repris et qu’elle n’a
pas autrement aidé l’ELST; c) que l’usine est restée fermée et a été occupée
par ses anciens ouvriers et d) que l’ordre public était de toute façon
troublé, indépendamment de la réquisition. En résumé, il conclut que l’or-
donnance de réquisition s’est révélée injustiée à tous égards. En quoi ces
conclusions étayent-elles la conclusion de la Chambre suivant laquelle le
préfet n’a pas décidé que les conditions de grave nécessité publique, d’im-
prévisibilité et d’urgence «n’étaient pas réunies » ?

Qui plus est, ce qui est essentiel dans le passage de la décision du préfet
cité par la Chambre et reproduit au début de la présente section, c’est que
la réquisition ne pouvait réaliser l’objectif qu’elle visait et qu’elle était
donc dépourvue de cause juridique la justifiant. Le préfet a donc décidé
que, puisque l’ordonnance de réquisition ne pouvait pas réaliser l’objectif
qu’elle était censée atteindre, il y manquait la motivation juridique
pouvant la justifier et la rendre opérante, ce qui revient presque à dire
expressément que la réquisition était mal motivée et par conséquent
déraisonnable, voire capricieuse. |

Le préfet a poursuivi comme suit (d’après la traduction ci-contre
fournie par les Etats-Unis):

«On ne peut passer sous silence le fait que l'ordonnance a été prise
aussi — ainsi qu’il ressort de son texte même et que l’a fait observer le
recourant — sous l’influence de la pression créée par la presse locale
et des remarques qu'elle a formulées, si bien qu’il faut en conclure
que le maire, désireux aussi de se tirer de cette situation et de montrer
l'intention de l’administration d'intervenir d’une manière ou d’une
autre, a pris l’ordonnance de réquisition comme mesure destinée
principalement à faire ressortir son intention d’affronter le problème
de quelque manière.»

Le dernier membre de phrase de la décision du préfet, tel qu’il est cité dans
l'arrêt de la cour d’appel de Palerme, est rendu différemment dans la tra-
duction de l’arrêt fournie par les Etats-Unis: « Le maire ... a eu recours à la
réquisition essentiellement pour démontrer son intention de traiter le pro-
blème tout de même.» Dans ce passage, le préfet se référait aux lignes de
Vordonnance du maire qui sont ainsi libellées :

100
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 112

« Considérant aussi que la presse locale s’intéresse vivement à la
situation et qu’elle est très critique à l’égard des autorités qu’elle ac-
cuse d’indifférence face à ce problème grave pour la collectivité... »

A propos de ces lignes, la question suivante a été posée à l’Italie au
cours de la procédure orale:

«Cette déclaration du préfet semble signifier que le maire a pris
l'ordonnance non pas pour des raisons juridiques défendables mais
comme moyen de montrer à la population qu’il faisait quelque chose,
que ce quelque chose fût légal et raisonnable ou non: il a pris son
ordonnance pour «montrer l'intention de l’administration d’inter-
venir d’une manière ou d’une autre»; l’ordonnance a été prise
comme mesure destinée « principalement » à « faire ressortir son in-
tention» d’affronter le problème «de quelque manière». Voici ma
question: une mesure prise par une autorité publique en vue «d’in-
tervenir d’une manière ou d’une autre», non pas pour résoudre un
problème — le préfet a déclaré que l’ordonnance ne pouvait pas ré-
soudre le problème — mais pour apaiser la presse et faire taire les
critiques de la population ou pour s’en attirer la sympathie, est-elle
«de quelque manière » une mesure arbitraire ?»

L'Italie a notamment répondu en ces termes:

« La réponse est que, si la mesure a été prise seulement pour «in-
tervenir d’une manière ou d’une autre ... non pas pour résoudre un
problème ... mais pour apaiser la presse et faire taire les critiques de la
population ou pour s’en attirer la sympathie» «de quelque ma-
nière », alors elle était probablement arbitraire.

Mais si, outre apaiser l’opinion publique, elle avait d’autres moti-
vations sincères et importantes, à savoir « protéger l'intérêt public
général ... et l’ordre public», elle n’est en aucune manière arbi-
traire.»

Cette réponse soulève la question de savoir si un acte unique et indivi-
sibie de administration, qui contient à la fois des éléments arbitraires et
des éléments qui ne lé sont pas, est arbitraire, ou si un acte officiel qui est
partiellement arbitraire dans sa motivation (sans parler de son applica-
tion, ce que je vais faire) peut être qualifié d’arbitraire.

Quels étaient donc les motivations de l’ordonnance de réquisition ?
Etaient-elles, comme le soutient l’Italie, de protéger l'intérêt public gé-
néral et l’ordre public? Comme je viens de l'indiquer, le préfet n’a appa-
remment pas ajouté foi à ces dires. Outre qu’il a déclaré que ces facteurs
étaient réunis « de façon toute théorique », il a conclu que l’ordonnance de
réquisition n’a à vrai dire ni favorisé l'intérêt public ni favorisé la protec-
tion de l’ordre public, ce qui n’étaye pas ces motifs.

Il n’est pas douteux qu’un des buts essentiels de la réquisition était
d'empêcher l’ELSI de disperser et de liquider ses avoirs. Cela ressort très

101
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 113

clairement des déclarations du président de la région sicilienne citées ci-
dessus (voir aussi les paragraphes 28 et 34 de l’arrêt de la Chambre) et de la
lettre du maire du 9 mai 1968 dans laquelle il est explicitement question
des dangers de « démembrement » et de «démantèlement » de l’ELSI. I
se peut aussi que l’ordonnance de réquisition ait été destinée à donner à
l'opinion publique, dont l'inquiétude et les critiques sont compréhen-
sibles, l’impression que le maire tentait «de faire quelque chose», ou,
comme le préfet l’a dit, «d'intervenir d’une manière ou d’une autre» de
façon à montrer l'intention du maire «d’affronter le problème», de
prendre «une mesure destinée principalement à faire ressortir son inten-
tion de traiter le problème tout de même ». Mais ce ne sont guère des justi-
fications qui montrent que l’acte était raisonnable et non déraisonnable,
judicieux et non capricieux. Empécher ELSI de vendre — et probable-
ment de disperser ses avoirs en dehors de Palerme — peut avoir semblé
justifié au maire qui, en prenant sa décision, n’a nullement montré qu’il
était conscient de l’existence de droits dont l’ELSI jouissait en vertu du
traité de 1948. Mais ce faisant le maire ne prenait pas une mesure qui pou-
vait permettre de rouvrir l’usine, d’assurer la reprise de l’ensemble de la
production et de réembaucher les anciens ouvriers de l’ELSI, pas plus
qu’il ne mettait comme condition préalable que la Sicile continue, comme
elle l’a fait, à payer leurs salaires (comme l'Italie l’a expressément admis).
Dans le cadre particulier des droits et expectatives découlant du traité, tels
qu'ils sont exposés dans la présente opinion, une mesure destinée à empé-
cher l’'ELST de vendre ses avoirs et de rapatrier le produit de la vente peut-
elle être considérée comme autre chose qu’arbitraire ? La Chambre estime
à juste titre que la

«question de savoir si certains actes pourraient ou non constituer
une violation du droit conventionnel d’être autorisé à contrôler et à
gérer est une question qui doit être examinée dans chaque cas compte
tenu du sens et du but du traité de 1948 ».

Ce qui est «arbitraire au sens du traité ne doit-il pas être également exa-
miné dans chaque cas compte tenu du sens et du but du traité ?

Il est révélateur que la cour d’appel de Palerme ait attaché de l’impor-
tance au fait que le préfet avait considéré que l’ordonnance du maire
répondait aux critiques de la presse et qu'elle était «principalement»
destinée à montrer son désir d'intervenir « d’une manière ou d’une autre».
La cour d’appel, qui a qualifié cette constatation de «sévère » et a dit que
le préfet avait constaté «un cas typique d’excès de pouvoir» de la part
du maire «qui … constitue un vice de légitimité de l’acte administratif»,
a déclaré:

«l'arrêté du préfet prend effet ex tunc et non ex nunc et prive donc la
réquisition des avoirs de la société appelante effectuée par ’adminis-
tration de toute justification, raison pour laquelle se pose en tout cas
le problème des dommages que la société peut avoir subis du fait de
cette mesure … il est bien évident que — lorsque le préfet affirme que

102
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 114

«le but ultime de la réquisition n’aurait pu être atteint en pratique par
le biais de cette ordonnance» et que «d’une manière générale, il
manque par conséquent dans l’ordonnance la cause juridique pou-
vant la justifier ou la rendre opérante », comme cela a ensuite été am-
plement démontré, pour conclure par cette constatation sévère que
«le maire … a eu recours à la réquisition essentiellement pour démon-
trer sa volonté d’essayer de résoudre le problème» — il décrit mani-
festement un cas typique d’excès de pouvoir, excès qui, comme on le
sait, constitue un vice de légitimité de l’acte administratif...» (mé-
moire des Etats-Unis, annexe 81, p. 13-14).

Si un « cas typique d’excès de pouvoir » n’est pas un cas classique d’acte
arbitraire, qu’est-ce qui en est un?

La conclusion de la cour d’appel est aussi instructive 4 un autre égard.
L’ordonnance du maire se termine ainsi: « Un décret ultérieur fixera l’in-
demnité à verser à ladite société au titre de la réquisition. » Comme la cour
d’appel le relève, aucun décret ultérieur n’a été pris par le maire; aucune
indemnisation n’a été offerte ou versée à l’ELSI pour la réquisition opérée
par l’administration italienne. La cour d’appel a déclaré que:

«Or, en dehors du fait que l’absence de fixation de cette indem-
nité (aucune autorité n’a jamais procédé à cette détermination bien
qu’on eût dû le faire avant que la réquisition ne prenne fin) aurait
suffi à démontrer lillégitimité de la réquisition ... on ne saurait man-
quer de souligner l’illogisme qu’il y a à refuser à la société — qui a fait
l’objet de cette réquisition illégitime — un dédommagement qui lui
aurait certainement été accordé si l’administration avait pris cette
même mesure légitimement. » (Ibid., p. 19.)

La cour d’appel a sans doute raison de considérer que le fait que le maire
n’a pas versé d'indemnisation pour la réquisition a aggravé lPillégitimité
de cette dernière. Mais le fait que le maïre n’a pas respecté sa propre déci-
sion ne fait-il pas penser qu’il y a eu quelque chose de capricieux dans la
procédure de réquisition ? Il est difficile de considérer ce fait comme com-
patible avec une procédure régulière, laquelle est l’antithèse de ce qui est
arbitraire.

ii) Le caractère déraisonnable et capricieux de la réquisition

Je pense avoir démontré, dans la section qui précède, que l’ordonnance
de réquisition avait un caractère déraisonnable et capricieux, tout à la fois
parce que:
~ les bases légales sur lesquelles l'ordonnance du maire se fondait

n'étaient justifiées qu’en théorie;

— l'ordonnance était incapable de réaliser les buts qu’elle prétendait at-
teindre;

103
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 115

— l’ordonnance n’a pas réalisé les buts qu’elle prétendait atteindre;

— l’ordonnance, qui avait été prise, selon ses propres termes, «aussi»
parce que «la presse locale s'intéresse vivement à la situation et qu’elle
est très critique à l'égard des autorités qu’elle accuse d’indifférence face
à ce problème grave pour la collectivité», était en partie destinée à
donner l’impression que le maire tentait de traiter le problème «d’une
manière ou d’une autre» et non qu’il prenait une mesure susceptible de
résoudre le problème;

— en conséquence, l’ordonnance n’était pas seulement illégitime mais
constituait «un cas typique d’excès de pouvoir»;

— l’un des buts essentiels de la réquisition était d’empécher la liquidation
par FELSI de ses avoirs, but qui faisait fi des obligations convention-
nelles qui s’y opposaient (l'Italie a soutenu que les obligations décou-
lant du traité de 1948 non seulement la liaient sur le plan externe mais
qu’elles étaient d’application directe dans l’ordre interne);

— le maire a contrevenu aux termes de son ordonnance en ne prenant pas
de décret pour fixer l'indemnité au titre de la réquisition et en n’offrant
pas ou en ne versant pas cette indemnité.

De par sa nature, la notion de ce qui est déraisonnable ou capricieux se
prête à toute une série d’appréciations dans un cas donné: ce sont des
termes qui, quoique ayant un sens en droit international coutumier, n’ont
pas une signification ordinaire et invariable et qui ne peuvent s'appliquer
que dans le contexte particulier des faits d’une affaire. Etant donné les
faits de la présente affaire, je conclus, pour les raisons que j'ai données,
que l’ordonnance de réquisition, telle qu’elle a été motivée, prise et appli-
quée avait un caractère déraisonnable et capricieux et qu’elle était donc
arbitraire.

iii) L'exercice des voies de recours ne rend pas nécessairement non arbitraire
une mesure qui était arbitraire

Le plus important motif avancé par la Chambre pour conclure que la
réquisition n’était pas arbitraire est peut-être que celle-ci a fait l’objet de
recours administratifs et judiciaires. Il y a tout lieu de présumer que l’exa-
men de ces recours a été objectif, non seulement — voire principale-
ment — parce qu'il s'agissait de l’application du droit italien par des
organes administratifs et judiciaires italiens, mais aussi parce que, en fait,
ces organes ont fait preuve d’objectivité en se prononçant en principe en
faveur des intérêts de l’ELSI, même si en pratique l’ELSI ou ses créanciers
n’en n’ont que peu bénéficié sur le plan financier. I] est certain que la
décision du préfet est intervenue avec un retard important et injustifiable,
et ce retard a matériellement porté atteinte aux intérêts de PELSI et de ses
créanciers. Il n’en demeure pas moins qu’en l’occurrence les procédures
administratives et judiciaires italiennes ont fonctionné. Un argument est
séduisant: celui selon lequel, puisque l’'ELSI ou son représentant (le
syndic de faillite) ont eu accès à la justice et puisque les procédures et
l’issue des recours ne peuvent être considérées comme équivalant à un

104
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 116

déni de justice, la question est ainsi réglée; à quoi il est ajouté que, même si
l'ordonnance de réquisition était arbitraire et engageait donc initialement
la responsabilité de l'Italie en vertu du traité, cette responsabilité n’a ja-
mais été encourue puisque, en définitive, la cause de l’ELSI a été entendue
par les juridictions internes italiennes. A vrai dire, la conclusion selon
laquelle la cause de ELSI a été entendue est essentielle pour permettre
à la Chambre de conclure en l’espèce que l’exigence de l’épuisement des
recours internes a été satisfaite.

Quel que puisse être le poids de ces considérations, je ne les trouve pas
convaincantes, pour des raisons dont le projet de codification du droit de
la responsabilité des Etats rédigé par la Commission du droit interna-
tional fournit la meilleure explication.

Les articles 20 et 21 du projet d’articles sur la responsabilité des Etats
adopté par la Commission disposent ce qui suit:

« Article 20. — Violation d’une obligation internationale requérant
d'adopter un comportement spécifiquement déterminé

Il y a violation par un Etat d’une obligation internationale le requé-
rant d'adopter un comportement spécifiquement déterminé lorsque
le comportement de cet Etat n’est pas conforme à celui requis de lui
par cette obligation.

Article 21. — Violation d’une obligation internationale requérant
d'assurer un résultat déterminé

1. Il y a violation par un Etat d’une obligation internationale le
requérant d’assurer, par un moyen de son choix, un résultat déter-
miné si, par le comportement adopté, l'Etat n’assure pas le résultat
requis de lui par cette obligation.

2. Lorsqu'un comportement de l'Etat a créé une situation non
conforme au résultat requis de lui par une obligation internationale,
mais qu’il ressort de l'obligation que ce résultat ou un résultat équiva-
lent peut néanmoins être acquis par un comportement ultérieur de
l'Etat, il n’y a violation de l’obligation que si l Etat manque aussi par
son comportement ultérieur à assurer le résultat requis de lui par
cette obligation.» (Annuaire de la Commission du droit international,
1977, vol. IT, deuxième partie, p. 12.)

Il est expliqué, dans le commentaire relatif à ces articles, que l’article 20
vise des obligations internationales qui s’adressent à l’Etat pour requérir
de lui qu’il exerce une activité spécifiquement déterminée ou qu’il s’en
abstienne; ces obligations, est-il précisé, sont parfois qualifiées d’obli-
gations «de comportement» ou «de moyens». Elles doivent être dis-
tinguées des obligations dites «de résultat» visées à l’article 21. Ce qui
distingue le premier type d'obligations du second, ce n’est pas que les
obligations «de comportement» ou «de moyens» ne visent pas un but
ou un résultat donné, mais qu’un tel but ou résultat doive être atteint par
des activités, comportements ou moyens «spécifiquement déterminés »
par l’obligation internationale elle-même, ce qui n’est pas le cas pour les

105
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 117

obligations dites « de résultat» (Annuaire de la Commission du droit inter-
national, 1977, vol. IÏ, deuxième partie, p. 15). Si un Etat n’exerce pas
une activité spécifiquement déterminée ou s’il s’en abstient, ce comporte-
ment suffit sans aucun doute à faire naître la responsabilité internationale
de cet Etat.

L'obligation, assumée par chacune des parties à l’accord complémen-
taire, de ne pas soumettre sur son territoire les sociétés de l’autre partie à
des «mesures arbitraires ou discriminatoires» «ayant notamment pour
effet» — mais non exclusivement — les résultats détaillés énoncés aux
clauses a) et b) de l’article premier est-elle une obligation de comporte-
ment ou une obligation de résultat ?

Les objectifs particuliers de l’obligation de ne pas soumettre ces so-
ciétés à des mesures arbitraires ou discriminatoires sont énoncés de façon
très précise. Mais les moyens particuliers d’atteindre ces objectifs ne le
sont pas. D’après le commentaire de la Commission, l'obligation imposée
par l’article premier semble être une obligation non de moyens mais de
résultat, comme le sont normalement les obligations conventionnelles in-
ternationales relatives à la protection des étrangers et de leurs intérêts. Il
n’en découle cependant pas qu’en l’espéce l’Italie ne répond pas de la
façon arbitraire dont elle a traité l'ELSI et les intérêts de ses actionnaires
dans l’ELSI en raison des procédures administratives et judiciaires qui
ont suivi la réquisition.

Telle est ma conclusion puisque, pour reprendre les termes du projet
d'articles de la Commission:

«Il y a violation par un Etat d’une obligation internationale le re-
quérant d’assurer, par un moyen de son choix, un résultat déterminé
si, par le comportement adopté, l'Etat n’assure pas le résultat requis
de lui par cette obligation. »

En l'espèce, l'Italie n’a pas assuré le résultat déterminé, à savoir soustraire
l’ELSI aux effets de la mesure arbitraire de réquisition. Elle n’a pas as-
suré ce résultat, ni de façon générale ni du point de vue des objectifs très
précis énoncés aux clauses a) et b)de l’article premier.

Le projet d’articles de la Commission indique qu'il ne suffit pas que
l’action dommageable de l'Etat soit soumise aux juridictions administra-
tives et judiciaires. Il faut y remédier entièrement: «le résultat requis»
doit être «assuré». Peut-on dire que les recours administratifs et judi-
ciaires italiens ont entièrement remédié à la réquisition imposée à l’ELSI,
que l'objectif, qui était de ne pas soumettre l’ELSI à une telle mesure arbi-
traire et qui n’a pas été atteint initialement, l’a été par la suite?

Le préfet a annulé l’ordonnance de réquisition, mais près de seize mois
après qu’elle eut été prise. L'Italie a bien soutenu qu’il est normal que des
dossiers d’un préfet restent en souffrance pendant seize mois, que l’ELSI
n'avait pas apposé le timbre «urgent» sur son recours et qu’il existait une
procédure, que l’ELSI n’a pas employée, pour faire pression sur un préfet
inactif, mais j'estime comme la Chambre que ces arguments ne sont pas
convaincants. II n’a pas été démontré de façon convaincante qu’une telle

106
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 118

inertie était normale; on a produit la preuve que des ordonnances de ré-
quisition avaient été rapportées dans un délai de quelques jours, et non de
quelques mois. De par sa nature, le recours introduit par ELSI portait la
marque de l’urgence; la situation de ELSI, qui préoccupait vivement la
population et la presse locales, devait être connue du préfet de Palerme.
Au moment où le préfet aurait pu être légalement mis en demeure de se
prononcer, l’ELSI avait fait faillite et ne pouvait plus invoquer cette pro-
cédure.

Pour les motifs exposés dans l’arrêt de la Chambre et dans la présente
opinion, la décision du préfet était importante. Mais, tardive comme elle
était, elle ne pouvait avoir et elle n’a pas eu le résultat que l’obligation
assumée par l'Italie de ne pas soumettre ELSI à des mesures arbitraires
était destinée à avoir. Seize mois s’étaient écoulés et l’ ELSI avait depuis
longtemps été mise dans l’impossibilité matérielle de percevoir l’intégra-
lité de ses effets à recouvrer, de recevoir de Raytheon un appui en liqui-
dités, d’achever les fabrications en cours et de vendre ces fabrications et
les stocks; elle n’avait pu ni mettre en vente, ni faire visiter et vendre son
usine et l’équipement, elle qui était bien placée pour savoir en quoi consis-
taient ses avoirs et quel intérét ils présentaient pour des acheteurs, ce
qu’un syndic de faillite n’était pas censé savoir. Pour que la réquisition
soit levée avant que l’ELSI ne soit acculée à la faillite, il aurait fallu que
le préfet agisse presque immédiatement, comme il a été démontré que
d’autres préfets Pont fait pour d’autres réquisitions. Mais le préfet ne
l’a pas fait et, compte tenu des prédictions du président de la région sici-
lienne ou de ses menaces contre |’ELSI et Raytheon (voir le paragraphe 34
de l’arrêt de la Chambre), il se peut que l’ELSI n’ait guère eu de raisons
de penser qu'il le ferait.

Dans son commentaire, la Commission du droit international cite un
cas dans lequel il a été jugé que «le résultat requis pourrait être considéré
comme manqué dès l’adoption de la loi autorisant l’expropriation » étant
donné qu’à la suite de « adoption de cette loi, la valeur commerciale des
biens de l’étranger se trouverait gravement touchée » (loc. cit. p.27). Au vu
des effets de la réquisition sur la situation de PELSI, qui viennent d’être
exposés, ne pourrait-on pas conclure de même que le résultat requis de
l'obligation d’épargner à l’'ELSI des mesures arbitraires pourrait être
considéré comme définitivement manqué dès que l’ordonnance de réqui-
sition lui a été appliquée, étant donné qu’à la suite de son application «la
valeur commerciale» des intérêts de Raytheon dans l’ELSI a été « grave-
ment touchée » ? Il ressort clairement dudit commentaire que, pour qu’un
Etat ne réponde pas d’une violation d’une obligation internationale de
résultat, ou d’une violation qui a débuté ou n’a seulement été qu’ébau-
chée, il faut que le résultat exigé ne soit pas devenu « en fait définitivement
irréalisable à la suite de l’action ou de l’omission mentionnée» qui
constitue provisoirement une violation (ibid. p. 30). Pour les raisons qui
viennent d’être exposées, on peut douter qu’il ait été matériellement pos-
sible d’assurer réparation à l’ELSI et d’éliminer entièrement les effets de
la réquisition.

107
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 119

Pour que l'obligation de résultat soit exécutée en l’espèce, il aurait fallu
que les recours administratifs ou judiciaires aient, selon les termes de la
Commission, «réalisé pleinement, par un nouveau comportement, le ré-
sultat fque l'Etat] est tenu d’atteindre, en éliminant entièrement et ab initio
la situation incompatible créée par le comportement précédent » (loc. cit.,
p. 30), cet Etat pouvant aussi obtenir un résultat équivalent, par exemple
en assurant « pleine et entière réparation » à la suite de la violation (ibid...
Il reste à voir si les décisions du tribunal de Palerme ou de la cour d’appel
de Palerme ont assuré pleine et entière réparation.

Dans l'instance introduite devant le tribunal de Palerme, le syndic de
faillite a soutenu que l’ELSI avait été obligée de demander sa mise en fail-
lite en raison de la situation créée par l’ordonnance de réquisition; que
même après que la faillite eut été déclarée, le syndic n’avait pas pu prendre
possession de l’usine et de l'équipement en raison de l'ordonnance qui est
restée en vigueur jusqu’au 30 septembre 1968, causant «un tort inimagi-
nable à la société en faillite et, par voie de conséquence, aux créanciers »;
que l’ordonnance de réquisition avait été déclarée illégale par le préfet; et
que le ministère de l’intérieur et le maire de Palerme devaient être
condamnés à verser des dommages et intérêts à la masse de la faillite de
l’'ELSI en raison de l’occupation illégale de l’établissement. Il a été sou-
tenu que ces dommages et intérêts étaient constitués par la diminution
considérable de la valeur de l’usine et de son équipement, diminution ré-
sultant de la différence entre la valeur comptable à la date de la faillite et
Pévaluation de l’usine et de l’équipement faite par le commissaire priseur
du tribunal immédiatement après l'expiration de la période de six mois de
réquisition, soit un montant de 2 395 561 600 lires, augmenté des intérêts.

Le tribunal de Palerme, après avoir examiné les preuves relatives à la
situation financière de l’ELSI à la veille de la réquisition et avoir relevé
qu’à cette date l’usine de l’ELSI n’était pratiquement plus en service, a
conclu qu’on n’était pas fondé à établir un lien entre la faillite de la so-
ciété et la réquisition. Il a rejeté Pargument selon lequel les dommages
seraient prouvés par la différence entre les valeurs attribuées ou qu'ils
résultaient du fait que l’usine n’était pas accessible pendant la période
de la réquisition, la faillite ayant des causes bien différentes et beaucoup
plus importantes; il a ajouté que les estimations figurant à l’actif du
bilan étaient «relatives » et qu’il n’avait pas été prouvé que les dommages
subis étaient attribuables soit au fait que le syndic n’avait pas pu accéder à
l'usine soit à l'occupation de l'usine par les travailleurs ou à un défaut
de surveillance de l’usine. Ce qui veut dire que le tribunal de Palerme
n’a accordé aucune indemnisation pour la réquisition, ayant conclu que
celle-ci n’avait causé aucun dommage à l'ELSI.

L'important arrêt de la cour d’appel de Palerme a été analysé de façon
approfondie dans l’arrêt de la Chambre et dans la présente opinion. Sur la
question des dommages et intérêts, la cour d’appel a jugé que:

«en ce qui concerne les dommages consistant dans le fait que l’or-
donnance a provoqué la faillite de la société, la conclusion négative

108
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 120

à laquelle est parvenu le tribunal [de Palerme] est amplement motivée
de façon convaincante ... en tout cas … il n’y a aucune preuve que de
tels dommages aient été subis à cet égard».

La cour d’appel a attribué un effet déterminant à ce qu’elle a considéré
comme l’état d’insolvabilité antérieur de l’ELSI et elle a jugé qu’«il est
donc certain» qu’on ne saurait considérer qu’il puisse y avoir des « dom-
mages et intérêts puisque les dommages sont liés à la faillite». Rien ne
prouvait la fiabilité des chiffres figurant au bilan, ni que la dépréciation
invoquée par le syndic avait été causée par la réquisition. Aucun expert ne
pouvait, en 1974, établir la valeur réelle de l’usine et de l'équipement à la
date de l’ordonnance de réquisition.

Comme je l’ai relevé plus haut, la cour d’appel a néanmoins jugé que
l’appel était justifié «en ce qui concerne les dommages découlant de l’im-
possibilité d’utiliser l’usine, les installations et l’équipement qui ont fait
l’objet de l’ordonnance de réquisition...» Elle a jugé qu’il était incontes-
table que, si ’ordonnance de réquisition avait été légale, elle aurait néces-
sité le versement d’une indemnité et qu’il était d’autant plus illogique de
ne pas verser une indemnité pour une réquisition illégale. La privation de
la jouissance d’un bien constitue un sacrifice économique qui implique le
versement d’une indemnisation si elle est effectuée légalement, et une
compensation des dommages est requise lorsqu'elle est illégale. L’auto-
rité ayant opéré la réquisition se devait au moins de payer la valeur écono-
mique de la possession qu’elle avait des biens réquisitionnés. De surcroît,
«le fait que le syndic a pris possession tardivement a retardé toutes les
opérations de liquidation et, partant, la réalisation des biens réquisi-
tionnés, ce qui a entraîné un dommage évident» pour la masse des créan-
ciers. La cour d’appel, «en l’absence de preuves de dommages plus im-
portants », a assimilé le dommage à un intérêt de 5 pour cent par an sur la
valeur de la propriété réquisitionnée, telle que cette valeur avait été fixée
par l'expert nommé par le syndic, soit une somme qui s’est élevée à
114 014 711 lires, plus les intérêts à compter de la date à laquelle la réquisi-
tion a pris fin.

Le montant de l'indemnité accordée par la cour d’appel de Palerme et
sa mesure peuvent-ils être considérés comme assurant une «pleine et en-
tière réparation », aboutissant au même résultat que si l ELSI n'avait ja-
mais été réquisitionnée ? Sûrement pas. Que la réquisition ait été ou non à
l’origine de la faillite de ELSI — et même en admettant qu’elle n’en a pas
été «la» cause — la réquisition a fait subir à ELSI et à ses créanciers un
préjudice non réparé, qui comprend: a) le fait que ELSI n’a pas été à
même de céder ses créances à recouvrer à 100 pour cent de leur valeur
nominale; b)le fait que l’'ELSI n’a pas été à même d’achever les fabrica-
tions en cours et de les vendre, ainsi que ses stocks, à leur valeur (en fait, les
fabrications en cours ont été vendues à un prix sensiblement inférieur à la
valeur à laquelle elles avaient été estimées); et c)le fait que l’ELSI n’a pas
été à même de prendre des dispositions pour faire visiter et vendre son
usine, ses lignes de production et son équipement et le fait qu’elle n’a pas

109
ELETTRONICA SICULA (OP. DISS. SCHWEBEL) 121

pu, elle qui savait en quoi consistaient ses biens et connaissait cette
branche d'activité, tirer le maximum de la vente de ces avoirs (et des avoirs
incorporels). On ne peut imaginer que le produit de la vente des biens de la
société dans une procédure de faillite puisse avoir atteint la valeur totale
du patrimoine de l’ELSI. Cela aurait été improbable s’agissant d’une
vente organisée dans le cadre d’une faillite; et il est encore moins probable
que cela ait pu être le cas dans les circonstances dans lesquelles la vente a
finalement eu lieu. Pour les raisons que je viens d’exposer, le montant ac-
cordé par la cour d’appel de Palerme ne peut avoir comblé la grande diffé-
rence entre le produit de la vente organisée dans la procédure de faillite et
la valeur des avoirs de l’ELSI.

On peut certes soutenir que, même en l’absence de réquisition, l’'ELSI
aurait fait faillite. Telle est d’ailleurs la conclusion essentielle des juridic-
tions italiennes et de la Chambre. Mais cette conclusion ne tient pas
compte du fait — j'espère avoir démontré dans la présente opinion que
c’est un fait — que, si la réquisition n’avait pas été imposée au moment où
elle l’a été, l'ELSI aurait été à même d’obtenir une somme sensiblement
plus élevée de ses avoirs que ce qui a en fait été obtenu, même si, à un
moment donné, l’'ELSI aurait pu être acculée à la faillite.

Il s’ensuit que l’ELSI n’a pas été placée dans la situation qui aurait été la
sienne s’il n’y avait pas eu de réquisition. Le résultat équivalent n’a pas
été assuré par les procédures administratives et judiciaires italiennes, si
dignes d’estime soient-elles, si bien qu’à mon avis l’Italie reste coupable
d’avoir commis un acte arbitraire au sens de l’accord complétant le traité.

(Signé) Stephen M. SCHWEBEL.

110
